Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-4,  objected to because of the following informalities:  "step <1.1>," - "step <1.4>:" in claim 2, "step <2.0>:" - "step <2.3>:" in claim 3, "step <3.1>:" - "step <3.4>", "step [3.1.1]:" -  Appropriate correction is required. Removing all of them is suggested.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) are: "preprocessing module", "recording module", " front-end interaction modules" and "back-end processing module" in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the back-end processing step" in claim 1, lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the user information" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the ", “the pixel size”, “the extracted image”, “the required pixel size”, and “the required processing area” in claim 4, line 5, line 9, lines 10-11, line 11, and lines 13-14 respectively.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 9-10 rejected under 35 U.S.C. 103 as being unpatentable over Saltz et al (Cancer Res, 77(21), e79-82, 2017) in view of Achanta et al (IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 34, No.11, Nov. 2012,  Pages 2274 – 2282), and further in view of Schmidt (U.S. PG-PUB NO. 20170178266 A1).
-Regarding claim 1, Saltz discloses a cloud-based large-scale pathological image collaborative annotation method (Abstract, “web-based applications”; page e79, 2nd Col., paragraph 2, item (iii),  “cloud computing”, “could platform”; page e79, 1st paragraph, line 3, “annotations”; page e80, 2nd paragraph, “NoSQL document database”, “(Jason) format”), comprising steps of: an image preprocessing step (Figure 1, Image analysis group; Application service), comprising: in cloud infrastructure, performing superpixel segmentation on a plurality of pathological images according to a specified set of sub-region sizes in pixel by parallel processing to obtain multiple sub-regions and boundaries corresponding to an average number of pixels for each of the sub-regions (Abstract, “selected regions”, “segmentation”; page e81, 1st Col., 2nd paragraph, “level set-based nuclear segmentation”, “a set of size, shape, and intensity features”, “image tile”; page e81, 2nd Col., 1st paragraph, “polygons”, “boundaries of segmented objects”); a data recording step (Figure 1, Data group), comprising: in cloud infrastructure, recording new and updating the sub-regions and sub- region boundaries obtained in the image preprocessing step (page e79, 2nd Col., 1st paragraph, “store … features and annotations”); and recording and updating sub-region annotation requested independently according to a command of adding or deleting an annotation request performed in the back-end processing step (page e81, 1st Col., 3rd paragraph, “storing image metadata, analysis results”, “support the management”, “μAIM model”; page e81, 2nd Col., 1st paragraph, “MongoDB”, “REST API”); the back-end processing step (Figure 1, Image analysis group, Data group (Feature service); Application service), comprising: querying based on records from the data recording step (page e81, 2nd Col., 1st paragraph, “querying feature results”); and according to an image viewing request (page e81, 2nd Col., 1st paragraph, “by the FeatureScape”; Figure 1, footnote), a creating sub-region annotation request, a deleting sub-region annotation request, and a suggesting sub-region annotation request obtained in a front-end interaction step, based on the sub-regions obtained in the image preprocessing step (page e81, 2nd Col., 1st paragraph, “MongoDB”, “REST API”; page e80, 2nd Col., 2nd paragraph, “execute image analysis request”; page e81, 1st Col., 1st paragraph, “submit … request”, “creation of presentation state”, “select subregion”; page e79, 1st Col., 1st paragraph, “annotations computed”); the front-end interaction step (Figure 1 Visual future analytics view (FeatureScape); Analysis view; Segmentation visualization view; Application service), comprising: visualizing a processing result of the back-end processing steps (Abstract; Figure 1, Image analysis  group, footnote) ; and according to commands of a user, operation for viewing images and annotating sub-areas captured, so as to respectively forming an image viewing request, a creating sub-region annotation request, a deleting sub-region annotation request, and a suggesting sub-region annotation request (Figure 1, Application service; page e81, 1st Col., 1st paragraph; Figure 1, analytic view, visualization view, analysis view; page e79, 1st Col., 1st paragraph; page e81, 2nd Col., 1st paragraph, “MongoDB”, “REST API”).
Saltz is silent to teach performing superpixel segmentation on images.
In the same field of endeavor, Achanta teaches performing superpixel segmentation on a plurality of images according to a specified set of sub-region sizes in pixel by parallel processing to obtain multiple sub-regions and boundaries corresponding to an average number of pixels for each of the sub-regions (Achanta: Abstract; page 2275, section 3, paragraph 2, “a region proportional to the superpixel size”, “preprocessing step”; section 3.1, “approximately equally sized superpixels”, “                        
                            S
                            =
                            
                                N
                                /
                                k
                            
                        
                    ”, “k-means clustering”; Fig. 2; page 2277, equation (3), 1st Col., “tight to image boundaries”; Figs, 1, 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Saltz with the teaching of Achanta by using superpixel segmentation for pathological image in order to improve segmentation performance, adhere to image boundaries, speed, and memory efficiency.

However, Schmidt is an analogous art pertinent to the problem to be solved in this application and further discloses image collaborative annotation method (Schmidt: Abstract; FIGS. 1, 10-18; [0051]; [0121]), comprising steps of: an image preprocessing step (Schmidt: FIG. 2, histogram calculator 212a; [0089]; FIG. 4); a data recording step, and recording and updating sub-region annotation requested independently according to a command of adding or deleting an annotation request performed in the back-end processing step (Schmidt: FIG. 10, Collaboration Application 1006, , collaboration data 1010, manager service 1004e; [0148], “session recoding”; [0180], “read, write, modify, and delete”; FIG. 16, steps 1612-1614; FIG. 18, steps 1818-1820; FIG. 14); the back-end processing step Schmidt: [0217], “includes a back-end component”, “data server”, “application server”; “combination”, “interconnected”; [0218], “interact”;[0219]; FIG. 1, server 102), comprising: querying based on records from the data recording step (Schmidt: FIG. 2, system 204; [0152], “query mechanism”; [0049], “SQL”); and according to an image viewing request (FIG. 16 step 1606; FIG. 3), a creating sub-region annotation request, a deleting sub-region annotation request (Schmidt: [0053], “responding to … one or more client applications 146”; FIG. 16, step 1612; FIGS. 17-18; FIG. 10; FIG. 14; [0131]: “REST-ful services”; [0152], “annotated region of interest”; [0180]), and a suggesting sub-region annotation request obtained in a front-end interaction step, based on the sub-regions obtained in the image preprocessing step (Schmidt: [0150], “retrieve information related to annotations”; [0169], ‘regions of interest”; FIG. 11; FIG. 14); the front-end interaction step (Schmidt: [0217], “includes a front-end component”; FIG. 1, client 140; FIG. 11, FIG. 12), comprising: visualizing a processing result of the back-end processing steps (Schmidt: [0063], “present graphical user interface (GUI) displays”; [0068]; FIGS. 5-9; FIGS. 11-13); and according to commands of a user (Schmidt: [0053], “client 140”; [0059]; [0062]: “receive, transmit, process, and store”, “collect content”, “upload”; [0063]: “request, view, create, edit, delete, administer, and/or manipulate”), operation for viewing images and annotating sub-areas captured (Schmidt: FIGS. 10, 14), so as to respectively forming an image viewing request (Schmidt: [0168], “visualization is requested”, “added annotation”), a creating sub-region annotation request, a deleting sub-region annotation request, and a suggesting sub-region annotation request (Schmidt: [0059], “requests from a client 140”; [0053]: “various requests can be sent directly to server 102”; [0150], “annotations requested”; [0063]; FIGS. 16-18).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Saltz in view of Achanta with the teaching of Schmidt by using integrated annotation and collaboration functionality in order to provide collaboration for an efficient, interactive, and real-time visualization, analysis and annotations of volume renderings such as large-scale pathological image across community. 
-Regarding claim 9, Saltz in view of Achanta discloses the image preprocessing module, the data recording module, the front-end interaction modules, and the back-end processing module are respectively used for performing the image preprocessing step, Saltz: Figure 1, foot note; page e80, 2nd Col., Section: “Results: Software Description”).
Saltz in view of Achanta is silent to teach collaborative annotation.
However, Schmidt is an analogous art pertinent to the problem to be solved in this application and further discloses image collaborative annotation method comprising image preprocessing module, the data recording module, the front-end interaction modules, and the back-end processing module are respectively used for performing the image preprocessing step, the data recording step, the back-end processing step, and the front-end interaction step (Schmidt: Abstract; FIG. 2, histogram calculator 212a; [0089]; FIG. 4; FIGS. 1, 10, 14, 16-18).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Saltz in view of Achanta with the teaching of Schmidt by using integrated annotation and collaboration functionality in order to provide collaboration for an efficient, interactive, and real-time visualization, analysis and annotations of volume renderings such as large-scale pathological image across community. 
-Regarding claim 10, Saltz in view of Achanta is silent to teach wherein a program stored in the memory is configured to perform the method of claim 1, the processor is configured to execute the program stored in the memory.
However, Schmidt is an analogous art pertinent to the problem to be solved in this application and further discloses wherein a program stored in the memory is Schmidt: [0213]-[0214]; [0057]; [0066]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Saltz in view of Achanta with the teaching of Schmidt by using integrated annotation and collaboration functionality in order to provide collaboration for an efficient, interactive, and real-time visualization, analysis and annotations of volume renderings such as large-scale pathological image across community.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Saltz et al (Cancer Res, 77(21), e79-82, 2017) in view of Achanta et al (IEEE Transactions on Pattern Analysis and Machine Intelligence, Vol. 34, No.11, Nov. 2012,  Pages 2274 – 2282), and further in view of  Yang et al (IEEE Transactions on Image Processing, Vol. 28, No. 6, June 2019,  Pages: 3061 - 3074), in view of Schmidt (U.S. PG-PUB NO. 20170178266 A1).
-Regarding claim 8, Saltz discloses a cloud-based large-scale pathological image collaborative annotation system comprises method (Abstract, “web-based applications”; page e79, 2nd Col., paragraph 2, item (iii),  “cloud computing”, “could platform”; page e79, 1st paragraph, line 3, “annotations”; page e80, 2nd paragraph, “NoSQL document database”, “(Jason) format”): an image preprocessing module configured to pre-process a pathological image by superpixel segmentation in the cloud (Figure 1, Image analysis group; Application service), and store a sub-region boundary using binary image format (Abstract; page e81, 1st Col., 2nd paragraph, “level set-based nuclear segmentation”, “a set of size, shape, and intensity features”, “image tile”; page e81, 2nd Col., 1st paragraph, “polygons”, “boundaries of segmented objects”);  a data recording module (Figure 1, Data group) configured to simultaneously record multi-user data from multiple users (page e79, 2nd Col., 1st paragraph, “store … features and annotations”), so as to enable users to collaboratively annotate images (page e79, 2nd Col., 1st paragraph, “users can interact”; page e81, 1st Col., 3rd paragraph, “storing image metadata, analysis results”, “support the management”, “μAIM model”; page e81, 2nd Col., 1st paragraph, “MongoDB”, “REST API”); a plurality of front-end interaction modules configured to complete capture of a user action (Figure 1 Visual future analytics view (FeatureScape); Analysis view; Segmentation visualization view; Application service; page e80, 1st Col., 3rd paragraph, “run … query … visualize, and explore”), generate a corresponding request, send the request to the back-end processing module (page e80, 2nd Col., 2nd paragraph, “execute … request submitted by user”; Figure 1), and display the pathological image (Abstract; Figure 1, Application service; page e81, 1st Col., 1st paragraph; Figure 1, analytic view, visualization view, analysis view); a back-end processing module configured to create the back-end processing module instance corresponding to the front-end interaction module (Abstract; Figure 1, Image analysis  group, Application service), thereby simultaneously responding to multiple requests from a plurality of front-end interaction modules, completing data annotation, and suggesting to the user's possible annotation sub-region, and return data to the corresponding front-end interaction module (page e81, 2nd Col., 1st paragraph, “MongoDB”, “REST API”; page e80, 2nd Col., 2nd paragraph, “execute image analysis request”; page e81, 1st Col., 1st paragraph, “submit … request”, “creation of presentation state”, “select subregion”; Abstract; page e79, 1st Col., 1st paragraph, “annotations computed”).
Saltz is silent to teach performing superpixel segmentation on images.
In the same field of endeavor, Achanta teaches performing superpixel segmentation on a plurality of images according to a specified set of sub-region sizes in pixel by parallel processing to obtain multiple sub-regions and boundaries corresponding to an average number of pixels for each of the sub-regions (Achanta: Abstract; page 2275, section 3, paragraph 2, “a region proportional to the superpixel size”, “preprocessing step”; section 3.1, “approximately equally sized superpixels”, “                
                    S
                    =
                    
                        N
                        /
                        k
                    
                
            ”, “k-means clustering”; Fig. 2; page 2277, equation (3), 1st Col., “tight to image boundaries”; Figs, 1, 3).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Saltz with the teaching of Achanta by using superpixel segmentation for pathological image in order to improve segmentation performance, adhere to image boundaries, speed, and memory efficiency.
Saltz in view of Achanta does teach superpixel segmentation. Saltz in view of Achanta is silent to teach using binary image format for a sub-region boundary.
However, Yang is an analogous art pertinent to the problem to be solved in this application and further discloses extract image features by using binary image format for a sub-region boundary (Yang: Abstract; page 3602, 1st Col., 4th paragraph, line 1 – 2nd paragraph, line 10, “superpixel region binary descriptor”, “binary vector”; Fig. 1).

Saltz in view of Achanta, and further in view of Yang does teach a cloud-based large-scale pathological image annotation method. Saltz in view of Achanta, and further in view of Yang is silent to teach collaborative annotation.
However, Schmidt is an analogous art pertinent to the problem to be solved in this application and further discloses a medical image collaborative annotation system comprises (Schmidt: Abstract; FIGS. 1, 10-18; [0051]; [0121]): an image preprocessing module configured to pre-process an image (Schmidt: FIG. 2, histogram calculator 212a; [0089]; FIG. 4); a data recording module configured to simultaneously record multi-user data from multiple users, so as to enable users to collaboratively annotate images (Schmidt: FIG. 10, Collaboration Application 1006, , collaboration data 1010, manager service 1004e; [0148], “session recoding”); a plurality of front-end interaction modules (Schmidt: [0217], “includes a front-end component”; FIG. 1, client 140; FIG. 11, FIG. 12) configured to complete capture of a user action (Schmidt: [0053], “client 140”; [0059]; [0062]: “receive, transmit, process, and store”, “collect content”, “upload”; [0063]: “request, view, create, edit, delete, administer, and/or manipulate”), generate a corresponding request, send the request to the back-end processing module (Schmidt: [0059], “requests from a client 140”; [0053]: “various requests can be sent directly to server 102”), and display the pathological image (Schmidt: [0063], “present graphical user interface (GUI) displays”; [0068]; FIGS. 5-9; FIGS. 11-13); a back-end processing module configured to create the back-end processing module instance corresponding to the front-end interaction module (Schmidt: [0217], “includes a back-end component”, “data server”, “application server”; “combination”, “interconnected”; [0218], “interact”;[0219]; FIG. 1, server 102), thereby simultaneously responding to multiple requests from a plurality of front-end interaction modules (Schmidt: [0053], “responding to … one or more client applications 146”), completing data annotation (Schmidt: FIG. 10; [0149]; FIG. 14), and suggesting to the user's possible annotation sub-region (Schmidt: [0150], “retrieve information related to annotations”; [0169], ‘regions of interest”; FIG. 11; FIG. 14), and return data to the corresponding front-end interaction module (Schmidt: [0150], “generate an annotation GUI”; [0152], “showing the corresponding annotated region of interest to a viewer”; [0168], “rendered for viewing”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Saltz in view of Achanta with the teaching of Schmidt by using integrated annotation and collaboration functionality in order to provide collaboration for an efficient, interactive, and real-time visualization, analysis and annotations of volume renderings such as large-scale pathological image across community. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAO LIU/Examiner, Art Unit 2664                                                                                                                                                                                                        
/PING Y HSIEH/Primary Examiner, Art Unit 2664